Citation Nr: 0628076	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
October 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  There is no competent medical evidence suggesting the 
veteran has a current lower back disability.    


CONCLUSION OF LAW

Service connection is not warranted for low back strain.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA). A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  In addition, the 
veteran must be  notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating should service connection be granted for her 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
has fully disclosed the government's duties to assist her, 
and has informed her of the evidence necessary to establish a 
disability rating and an effective date should service 
connection indeed be granted. In May 2002 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete her claim.  The veteran was 
specifically informed as to what evidence she was to provide 
and to what evidence VA would attempt to obtain on her 
behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Furthermore, in response to an August 2002 statement by the 
veteran, the RO attempted to obtain records of in-service 
medical treatment relating to a motor vehicle accident in 
1985 or 1986 that are absent from the service medical 
records.  In response to the RO's request, the National 
Personnel Records Center (NPRC) returned a negative finding 
as regards service department documentation of the alleged 
event.  Keeping this fact in light, the Board is satisfied 
that the RO fulfilled all the obligations required under its 
duty to assist the veteran.

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
her claim. The May 2002 letter advised the veteran to let VA 
know of any information or evidence in her possession which 
would aid in the substantiation of her claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service medical records do indicate several 
instances of treatment for acute back pain.  The veteran was 
first treated in October 1982 for a lower back injury.  This 
diagnosis was reported as "mechanical LBS," showing that 
the veteran did indeed have an acute back injury.  
Additionally, the veteran received treatment in November 1982 
where she underwent an examination for back pain, had 
scoliosis ruled out, and had no chronic back pain noted.  
Also in that same month, the veteran was again seen for back 
pain and the treating physician's assistant (PA) noted that 
the veteran had "poor posture when erect."  Despite several 
instances of acute back pain in service, the veteran noted no 
chronic or persistent musculoskeletal defects or current back 
problems in her July 1986 separation physical.

Even though the record indicates that the veteran did receive 
treatment for back problems on several occasions in service, 
there is no evidence suggesting that the veteran currently 
suffers from a lower back condition.  The RO obtained records 
of medical care as well as associated radiology and 
laboratory reports from private hospitals covering the period 
of November 1996 to July 2000.  None of these reports offer 
evidence that the veteran underwent consultation, treatment, 
or diagnosis for any type of lower back condition.  As far as 
the period of July 2000 to the present, the record is 
completely devoid of any medical documentation.

In addition to the lack of medical evidence, there is no 
allegation in the form of lay testimony or on the veteran's 
part that she currently expereinces pain or any other 
symptoms of a lower back disorder.  By the veteran's own 
admission in a June 2002 statement, she asserts that she was 
not "presently being treated for my claimed back 
disability."  Indeed, the only indication on record that the 
veteran suffers from a current back disability is the 
veteran's claim itself.   As she has not been shown to have 
the proper medical credentials necessary to render a 
diagnosis or opine as to an etiology of her alleged back 
disorder, her claim is not sufficient evidence of a current 
back disability.   See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran did note in a June 2002 
statement that she suffered from a motor vehicle accident in 
"1991 or 1992" that "aggravated" her alleged disability 
and that she received treatment following this incident.  
However, the veteran was so vague as to the circumstances 
surrounding the alleged accident, including where she 
supposedly received treatment and how this incident affects 
her at present, that there is no probative value to her 
assertion.  

Subsequent to the June 2002 statement, it is noted, that the 
veteran mentioned in the August 2002 notice of disagreement 
that she was involved in a motor vehicle accident in "late 
1985 or 1986" while "stationed in Turkey."  As the service 
medical records do not indicate such treatment, the RO 
attempted to locate evidence supporting this claim from the 
NPRC.  Despite a thorough search, no evidence was returned 
establishing treatment for any type of motor vehicle accident 
or a related lower back disorder while the veteran was in 
active military service. 

It is noted that the RO did not provide a VA examination for 
this service connection claim and per recent precedent, such 
a medical examination is not required in order to make a 
final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case as there is no 
competent evidence of a current lower back disability or 
associated recurrent symptoms.

The preponderance of the evidence is against the veteran's 
claim for service connection for low back strain, and this 
claim must be denied.  In summary, the record contains no 
probative evidence of a current lower back disability, See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), and there is no 
indication that the veteran's alleged lower back strain is 
causally related to any period of service or any claimed 
continuous symptomatology.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for low back strain is 
denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


